[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 95 
Defendant-appellant Benson Curry ("appellant") appeals the trial court's overruling of his motion to suppress the crack cocaine seized after an investigatory stop.
Appellant raises the following assignment of error:
"The trial court erred in allowing the use of evidence which was seized as a result of an improper investigatory stop, without a warrant and without any exception to the warrant requirement, in violation of the Ohio Constitution and the United States Constitution."
Finding the assignment of error to be without merit, we affirm.
                                    I
At the suppression hearing, Cleveland Police Detective Darren Robinson testified he and his partner were patrolling the location near E. 116th Street and Parkview on January 10, 1993, at approximately 12:20 a.m. They and other officers were there in response to numerous complaints regarding narcotic activity in an area known for its high illegal drug sales. The detectives drove an unmarked vehicle and were wearing plain clothes with their police badges around their necks.
Appellant was observed standing on the corner of East 116th Street and Parkview. He stopped another male and showed that person some objects held in his hand. After observing the officers, appellant placed the objects in a pocket and began to run. Robinson exited the vehicle to detain appellant for purposes of identification. Robinson intended to see if appellant lived in the neighborhood, check for outstanding warrants, and warn appellant that he could be arrested for loitering if caught again in the area for no apparent purpose.
Appellant refused to remove his hands from his pockets and place them on the car or show identification. Appellant became verbally abusive and continued to refuse to remove his hands from his pockets. Robinson was afraid appellant was concealing a knife or small weapon. The two began to struggle physically and fell to the ground. Robinson's partner, Detective Long, came to assist. Both saw appellant remove an object from his pocket and drop it to the ground. Long *Page 96 
retrieved the object, which proved to be a plastic bag containing ten rocks of cocaine.
After the trial court overruled the motion to suppress, appellant entered a no contest plea to one count of drug trafficking and one count of drug abuse, both with a violence specification and two further clauses for prior convictions for drug abuse and trafficking. Appellant was found guilty and sentenced to four to fifteen years for the drug trafficking charge and three to ten years for the drug abuse count. Both sentences run concurrently.
                                   II
In his sole assignment of error, appellant contends the trial court erred by allowing the use of the cocaine as evidence as it was seized as a result of a warrantless and improper investigatory stop. Appellant argues that Detective Robinson lacked specific and articulable facts sufficient to permit an investigatory stop as the officer did not know that the object appellant displayed to the passerby was illegal contraband, that the area is residential in nature so that observing two men in conversation does not indicate criminal activity, and that running at the sight of police has been held to be insufficient to warrant a stop.
In a motion to suppress, the trial court assumes the role of trier of fact and is in the best position to resolve questions of fact and evaluate witness credibility. State v. Clay (1973),34 Ohio St.2d 250, 63 O.O.2d 391, 298 N.E.2d 137. A reviewing court is bound to accept those findings of fact if supported by competent, credible evidence. See State v. Schiebel (1990),55 Ohio St.3d 71, 564 N.E.2d 54. However, without deference to the trial court's conclusion, it must be determined independently whether, as a matter of law, the facts meet the appropriate legal standard. State v. Claytor (1993), 85 Ohio App.3d 623,627, 620 N.E.2d 906, 908.
The Fourth and Fourteenth Amendments to the United States Constitution prohibit warrantless searches and seizures. Warrantless searches are per se unreasonable unless an exception applies. Katz v. United States (1967), 389 U.S. 347, 357,88 S.Ct. 507, 514, 19 L.Ed.2d 576, 585. One such exception was set forth in Terry v. Ohio (1968), 392 U.S. 1, 88 S.Ct. 1868,20 L.Ed.2d 889, which balanced a person's right to be free from unreasonable searches and seizures against protecting the police and the public from harm. A reasonable search for weapons is allowed absent probable cause if the officer has specific and articulable facts which, along with rational inferences from the facts, justify the search. The standard is whether a reasonably prudent person would be warranted in believing that his or others' safety is jeopardized. The officer need not be absolutely certain the individual is armed but may initiate a search when his *Page 97 
suspicions are reasonably aroused. State v. Smith (1978), 56 Ohio St.2d 405,407, 10 O.O.3d 515, 516, 384 N.E.2d 280, 281.
The propriety of the investigative stop is viewed in light of the totality of the circumstances. State v. Bobo (1988), 37 Ohio St.3d 177,  524 N.E.2d 489, paragraph one of the syllabus. A review of the totality of the circumstances is based upon the objective observations and information of the officer along with the inferences and deductions made by a trained law enforcement officer that the particular individual is engaged in wrongdoing.United States v. Cortez (1981), 449 U.S. 411, 417-418,101 S.Ct. 690, 694-695, 66 L.Ed.2d 621, 628-629. The scope and duration of the investigative stop must be no more than necessary to effectuate the purpose for which the initial stop was made.United States v. Brignoni-Ponce (1975), 422 U.S. 873,95 S.Ct. 2574, 45 L.Ed.2d 607. That purpose must be such as to protect the officer from the presence of weapons or other dangerous instruments. Terry, supra, 392 U.S. at 29, 88 S.Ct. at 1884,20 L.Ed.2d at 910.
Appellant has pointed to several factors which, individually, would not justify an investigatory stop. An area's reputation for criminal activity is not enough for an officer to approach an individual. State v. Nealen (1992), 84 Ohio App.3d 235, 239,616 N.E.2d 944, 947. Running or walking briskly away also is insufficient. State v. Arrington (1990), 64 Ohio App.3d 654,582 N.E.2d 649. A furtive gesture, standing alone, does not create the requisite reasonable suspicion. London v. Edley (1991),75 Ohio App.3d 30, 598 N.E.2d 851.
However, the investigative stop is viewed according to the totality of circumstances. Appellant was standing on the corner of an intersection of a known drug area in the middle of a winter's night. He stopped another man and showed him something appellant was holding in his hand. He immediately placed that object in his pocket upon spotting the detectives and began to run. After being detained for purposes of identification, appellant repeatedly refused to identify himself or remove his hands from his pocket. He became verbally and physically belligerent. The drugs were not discovered during a search but when purposefully dropped by appellant.
The detectives had reasonable and legitimate fears for their safety based on appellant's hostility and combativeness, the lateness of the hour, and the fact that they were away from the protection of their vehicle. Appellant's persistence in keeping his hands in his pockets where weapons could be located further added to the officers' anxiety and safety concerns. See State v.Fanning (1990), 70 Ohio App.3d 648, 591 N.E.2d 869. The whole picture of this incident yields sufficient evidence to support the officers' belief appellant was armed and dangerous. *Page 98 
The area of the incident is noted for its abundant narcotic activity. The detectives were there in response to numerous drug-related complaints and had made an arrest there within twenty-four hours of their encounter with appellant. Based on all the factors present that night, the investigative stop was justified.
Appellant's assignment of error is overruled.
The judgment is affirmed.
Judgment affirmed.
SPELLACY, P.J., and MATIA, J., concur.
HARPER, J., dissents.